Case 3:18-cv-02211-BRM-LHG Document 173 Filed 06/14/21 Page 1 of 3 PageID: 33560




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


  MSP RECOVERY CLAIMS, SERIES, LLC,
  a Delaware entity, MAO-MSO RECOVERY                 Case No. 18-cv-02211(BRM)(LHG)
  II LLC, SERIES PMPI, a Delaware entity,
  and MSPA CLAIMS 1, LLC, a Florida
  entity,

                     Plaintiffs,

  v.

  SANOFI-AVENTIS U.S. LLC, NOVO
  NORDISK INC., and ELI LILLY AND
  COMPANY,


                     Defendants.


             NOTICE OF WITHDRAWAL AND SUBSTITUTION OF COUNSEL

         Plaintiffs, MSP Recovery Claims, Series, LLC, MAO-MSO Recovery II, LLC, Series

  PMPI, and MSPA Claims 1, LLC, pursuant to L. R. Civ. P. 102.1 hereby files its Notice of

  Substitution of Counsel and state as follows:

         L. R. Civ. P. 102.1 states that “[a]fter a case has been first set for trial, the substitution and

  withdrawal shall not be permitted except by leave of Court.” This case has not been set for trial

  yet, therefore, leave of Court is not necessary to substitute counsel.

         Christopher Placitella, and Dennis Geier of Cohen, Placitella, and Roth P.C. hereby

  withdraw as attorneys of record for plaintiffs MSP Recovery Claims Series LLC, MAO – MSO

  Recovery II, LLC, Series PMPI, and MSPA Claims 1, LLC.

         Glenn R. Reiser of the law firm Shapiro Croland Reiser Apfel & Di lorio, LLP enters his

  appearance as attorney of record for plaintiffs MSP Recovery Claims Series LLC, MAO – MSO

  Recovery II, LLC, Series PMPI, and MSPA Claims 1, LLC.
                                                     1
Case 3:18-cv-02211-BRM-LHG Document 173 Filed 06/14/21 Page 2 of 3 PageID: 33561




        Contact information for new counsel follows:


   Attorney Name: Glenn R. Reiser
   Firm Name: Shapiro Croland Reiser Apfel & Di Lorio, LLP
   Address: 411 Hackensack Ave., Hackensack, New Jersey 07601
   Telephone: (201) 488-3900
   E-Mail: greiser@shapiro-croland.com

                                            Client Statement

        I consent to the above withdrawal and substitution of counsel.

        Date: June 8, 2021                           /s Jorge Lopez

                                                     Jorge Lopez
                                                     Corporate Representative
                                                     MSP Recovery Claims, Series LLC,
                                                     MAO-MSO Recovery II, LLC Series PMPI,
                                                     and MSPA Claims 1, LLC




                                                     Christopher M. Placitella


                                                     ____________________
                                                     Dennis Geier

                                                     Cohen, Placitella & Roth
                                                     127 Maple Avenue
                                                     Red Bank, New Jersey 07701
                                                     cplacitella@cprlaw.com
                                                     dgeier@cprlaw.com
                                                     Phone: (732) 747-9003




                                                2
Case 3:18-cv-02211-BRM-LHG Document 173 Filed 06/14/21 Page 3 of 3 PageID: 33562




                                           /s___Glenn R. Reiser________________
                                           Glenn R. Reiser, Esq., N.J. Bar No.
                                           21481990
                                           Shaprio Croland Reiser Apfel & Di Lorio,
                                           LLP
                                           411 Hackensack Ave.
                                           Hackensack, New Jersey 07601
                                           greiser@shapiro-croland.com
                                           Phone: (201) 488-3900


                                           John W. Cleary, Esq., Fla. Bar No. 118137
                                           MSP Recovery Law Firm
                                           2700 S. LeJeune Rd., 10th Floor
                                           Coral Gables, FL 33134
                                           jcleary@msprecoverylawfirm.com
                                           Phone: (305) 614-2222




                                       3
